UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7360


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KELVIN DEWITT GOODE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:07-cr-00298-REP-1)


Submitted:   October 30, 2012             Decided:   November 8, 2012


Before WILKINSON, NIEMEYER, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelvin Dewitt Goode, Appellant Pro Se. Elizabeth Wu, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kelvin Dewitt Goode appeals the district court’s order

denying his motion to amend the magistrate judge’s order that he

be    detained      pending       a    hearing       on    the     revocation       of    his

supervised release, pursuant to Fed. R. Crim. P. 32.1(a)(6).

Finding no error, we affirm.

             In    order     to    qualify     for    the       release    he    requested,

Goode was required to produce clear and convincing evidence that

he is not a flight risk or a danger to the community.                             18 U.S.C.

§    3143(a)(1)     (2006),       Fed.    R.   Crim.       P.    32.1(a)(6).         Once   a

magistrate judge has found that a defendant is not eligible for

release under § 3143(a)(1), a district court’s review of that

determination is de novo.                  United States v. Clark, 865 F.2d

1433, 1437 (4th Cir. 1989).                On appeal from the district court’s

review, we examine its findings for clear error.                            United States

v. Williams, 753 F.2d 329, 333 (4th Cir. 1985).

             Our review of the record leads us to conclude that the

evidence supported the district court’s conclusions that Goode

posed    a   threat    to     the        community        and    was   a    flight       risk.

Moreover, Goode’s identification of the various hardships his

incarceration places on him and his family is insufficient to

overcome the presumption that he be detained.                          See United States

v. Lea, 360 F.3d 401, 403-04 (2d Cir. 2004) (circumstances that

are   purely      personal    to      defendant      do    not    warrant       relief   from

                                               2
detention    under   18    U.S.C.       § 3143(a)(1)).     Thus    the    district

court did not err in refusing to order Goode’s release pending

his revocation hearing.

            Further, to the extent that Goode seeks to appeal the

district court’s order denying his motions for reconsideration,

we find that he has failed to properly note an appeal from that

order   and,    therefore,       that    we    are   without    jurisdiction    to

consider its propriety.          See Nolan v. U.S. Dep’t of Justice, 973

F.2d 843, 846-47 (10th Cir. 1992).

            Accordingly, we affirm the district court’s order.                  We

direct the Clerk to enter the mandate forthwith.                       We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in    the     materials    before    the    court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                           3